DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on March 28, 2022 is acknowledged.
Claims 15-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 28, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11 and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant is informed that the limitations of claim 8 are indefinite. The claim limitations of “the wet biomass includes agricultural waste, animal waste, human industrial vegetation-based waste, and any other material comprising carbohydrates, proteins, fats, cellulose, lignin, and/or hemicellulose” would be confusing to one having ordinary skill in the art. Claim as written would require the limitations of “agricultural waste, animal waste, human industrial vegetation-based waste” and further the claim would require any one of the claim limitations “carbohydrates, proteins, fats, cellulose, lignin, and/or hemicellulose.” However, the Specification as disclosed requires processing of any one of the wastes as disclosed. As such, the scope of the claim would appear to be confusing in light the Specification. 
Applicant is further informed that for the purpose of examination, the limitation of claim 8 “the wet biomass includes agricultural waste, animal waste, human industrial vegetation-based waste, and any other material comprising carbohydrates, proteins, fats, cellulose, lignin, and/or hemicellulose” is being interpreted as at least one of the above alternative limitations , as disclosed in the Applicant’s Specification (Pg. 9 first full para, “biomass sources include animal waste, sewage sludge, bacteria, algae, agricultural waste among others…Agricultural wastes including manure, oil, silage plastics, fertilizer, pesticides and herbicides, wastes from farms, poultry houses and slaughterhouses”).
The phrase “retains more nutrients than previous HTC systems” in claim 11 would appear to be a subjective limitation absent a showing in the Specification as to a standard measure to quantify what was capable with previously HTC systems.  In the present application, the Examiner has been unable to find any standard of measurement for the scope of this phrase within the Specification. See MPEP § 2173.05(b)(IV).
Applicant is further informed that for the purpose of examination, that the claim limitation of claim 11 are being interpreted such that the system disclosed in Ishida is capable of producing hydrochar that retains nutrients. Furthermore, Ishida discloses hydrothermal carbonization and which would be capable of operating so as to produce hydrochar having nutrients as claimed.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al. (US20100184176, hereinafter referred to as Ishida).
Regarding claim 1, Ishida teaches a system for processing biomass (Title) comprising:
a stator (FIG. 5 ref. 42-2, horizontal device main body);
a rotor having an axis of rotation, the rotor being disposed inside the stator and configured to rotate about the axis of rotation therein (FIGS. 5 and 6 ref. 61-2, rotating stirring unit, FIGS. 5 and 6 depicts rotating stirring unit 61-2 having an axis of rotation in a clockwise rotation);
a processing chamber defined between the rotor and the stator (FIGS. 5 and 6 depict a chamber defined between the 42-2 main device body (stator) and 61-2 rotating stirring unit (rotor), where compressed water and biomass material undergo hydrothermal decomposition);
an inlet in fluid communication with the processing chamber which is designed to introduce unprocessed biomass into the process chamber (FIGS. 5 and 6 ref. 31, biomass feeder, ref. 15 compressed water; Para [0080], biomass material is fed into the device main body through applied pressure from 31, where compressed water 15 exists within main body 42a);
an outlet in fluid communications with the processing chamber which is design to carry out processed biomass from the processing chamber (FIG. 5 ref. 51, biomass discharger); and
a pump operationally associated with the inlet (FIG. 5 ref. 31, biomass feeder; see FIG.1 for an elaborated description of piston pump 31a, Para [0080], where the piston pump applies pressure and biomass is fed into the device main body) and the outlet (FIG. 5 ref. 52a, screw feeder; Para [0082], screw feeder 52a creates a seal that keeps the pressure inside the apparatus, when gradually pressed discharges reacted biomass);
wherein the pump is configured to the pump the unprocessed biomass through the processing chamber (FIG. 5 ref. 31, biomass feeder; see FIG. 1 for an elaborated description of piston pump 31a, Para [0080], piston pump 31a applying pressure with the piston the biomass material is reliably fed into the device main body 42A).

Regarding claim 4, Ishida implicitly discloses that the processing chamber has a width that is a multiple of the particle size of the unprocessed biomass (see FIG. 5 where biomass passes through the main body 42-2 such that the main body must have a width larger as claimed). 

Regarding claim 5, Ishida teaches the rotor and stator have a smooth surface (FIG. 5 depicts 42-2 main body and 61-2 rotating stirring unit having smooth surfaces, see portions of stirring unit 61-2 between stirring elements have a smooth surface as claimed).

Regarding claim 6, Ishida teaches one or more inlets which introduce a combination of water and biomass (FIG. 5 ref. 31 inlet biomass feeder, ref. 15 inlet pressurized water) which had been heated under pressure into the processing chamber (FIG. 9 depicts a temperature/length of reactor gradient that teaches the temperature increase throughout the length of the reactor; Pg. 2 Para [0028], hydrothermal decomposition apparatus introduces biomass from under normal pressure to under increase pressure within the main body, where the biomass is in concurrent contact with compressed water to undergo hydrothermal decomposition).

Regarding claim 7, Ishida teaches the system for processing biomass wherein the biomass is comprised of wet biomass (see FIGS. 5 and 6, Para [0090], teaching the system capable of processing wet biomass as claimed).

Regarding claim 8, Ishida teaches the system wherein the wet biomass includes agricultural waste, animal waste, human waste, industrial vegetation-based waste, and other material comprising carbohydrates proteins, fats, cellulose lignin, and/or hemicellulose ( see Para [0018], teaching the system is capable of processing wet biomass that comprises lignin components and hemicellulose components are separated from the biomass material; Para [0069], cellulose resources such as wood materials/broadleaf trees, plant materials, agricultural wastes, and food wastes are fed as biomass into the hydrothermal decomposition apparatus 41-1A).

Regarding claim 9, Ishida teaches wherein the biomass undergoes Hydrothermal Carbonization within the system (Para [0001] the system is capable of undergoing hydrothermal decomposition of biomass material).

Regarding claim 10, Ishida teaches wherein the hydrothermal carbonization is completed in less than 4 hours (Para [0001] the system is capable of being operated so as to complete hydrothermal decomposition; the system is capable of completing the reaction within the specified time period, Para [0072] reaction time is preferably three to ten minutes, not to exceed 20 minutes).

Regarding claim 11, Ishida teaches wherein the system produces hydrochar (the system is capable of producing the final product of hydrochar, where the system undergoes hydrothermal composition of biomass and water as claimed; [0071], hydrothermal decomposition reaction temperature preferably occurs from 200°C to 230°C; and [0082] the discharge comprises biomass material and water) that retains nutrients as claimed.
Ishida anticipates the limitation of production of hydrochar “that retains more nutrients than previous HTC systems”, where Ishida teaches all the structural limitations of the claim: a stator, a rotor having an axis, a processing chamber, an inlet fluid communication with the processing chamber, an outlet in fluid communication with the processing chamber, a pump to pump the unprocessed biomass through the processing chamber. “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II).

Regarding claim 12, Ishida teaches wherein the process is a continuous flow process (FIGS. 5 and 6 depict a system capable of operating as a continuous flow processes of feeding in biomass and water countercurrently undergoing hydrothermal decomposition and the excessive water is discharged and the reacted biomass is discharged through an outlet).

Regarding claim 13, Ishida teaches wherein the system produces hydrochar (the system is capable of undergoing the process of hydrothermal decomposition and therefore would be capable of resulting in the final product of hydrochar; Para [0071], hydrothermal decomposition reaction temperature preferably occurs from 200°C to 230°C; and [0082] the discharge comprises biomass material and water) and liqueur (the system is capable of undergoing the process of hydrothermal decomposition and therefore would be capable of producing  resulting in the final product of liqueur; Para [0108], system produces an alcohol).

Regarding claim 14, Ishida teaches wherein the system is capable of  operating within the hydrothermal process temperature range (the system is capable of undergoing hydrothermal decomposition under the temperature of Para [0026] hydrothermal decomposition reaction temperature from 180°C to 240°C) and pressure range (the system is capable of undergoing hydrothermal decomposition under the pressure of Para [0072] reaction pressure higher by 0.1MPa to 0.5MPa).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. as applied to claim 1 above, and further in view of Quan et al. (CN 104611963B, with reference to the machine translation, hereinafter referred to as Quan).
Regarding claim 2, while Ishida does not expressly disclose that the rotor is tapered from a first end to a second end as claimed, it does teach that the device main body could have a tapered shape (Para [0067]). However, Quan discloses a tapered rotor and tapered chamber (Pg. 4 para 9, tapered screw fittings, conical screw rotary shaft, sleeve pipe; see FIG. 2 ref. 11). One having ordinary skill in the art would have been motivated to include a tapered rotor where the tapered/conical rotary shaft “prevents drag effect” in the processing chamber that provides for a more thorough reaction of the added products (Pg. 4 para. 9). It would have been obvious one having ordinary skill in the art before the effective filing date of the present application that the stirring unit 61-2 would be presented in a tapered fashion to prevent drag effect and to promote reaction of the added products within the main body 42-2.

Regarding claim 3, Ishida does not expressly disclose the width of the processing chamber varying in the range of 500 to 13,000 microns. However, Ishida does disclose that the hydrothermal decomposition apparatus could have a taper shape (Pg. 4, Para [0067]). Additionally, Quan discloses a vessel and rotor that are tapered, that the film hole of the sleeve pipe that contains the rotary screw shaft has a diameter from 0.1-2mm (100 microns to 2000 microns) (Pg. 4 para 9), see the below equation for the conversion of millimeter to micron (micrometer):
                
                    1
                     
                    m
                    i
                    l
                    l
                    i
                    m
                    e
                    t
                    e
                    r
                    ×
                     
                    
                        
                            1
                             
                            m
                            i
                            c
                            r
                            o
                            n
                        
                        
                            
                                
                                    10
                                
                                
                                    -
                                    3
                                
                            
                             
                            m
                            i
                            l
                            l
                            i
                            m
                            e
                            t
                            e
                            r
                        
                    
                     
                    =
                    1
                    000
                     
                    m
                    i
                    c
                    r
                    o
                    n
                    s
                
            
As discussed above in the rejection of claim 2, one having ordinary skill in the art would be motivated to optimize the disclosure of Ishida by replacing the tapered chamber and rotor as disclosed in Quan. Quan discloses a tapered rotor and tapered chamber (Pg. 4 para 9, tapered screw fittings, conical screw rotary shaft, sleeve pipe; see FIG. 2 ref. 11). Additionally, Quan discloses the sleeve pipe has a varying width from 100 microns to 2000 microns (Pg. 4 para 9; see FIG. 2, where the sleeve pipe has a varying width and contains rotor 17). One having ordinary skill in the art would have been motivated to include a tapered rotor and a tapered processing chamber where the tapered/conical rotary shaft and tapered processing chamber “prevents drag effect” in the processing chamber that provides for a more thorough reaction of the added products (Pg. 4 para. 9). It would have been obvious one having ordinary skill in the art before the effective filing date of the present application to include a processing chamber of a varying width from 100microns to 2000 microns, which includes the range of varying width from 500microns to 2000 microns that falls within the claimed range of 500microns to 13000microns, to prevent drag effect and to promote reaction of the added products within the biomass processing apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L CARLON whose telephone number is (571)272-4421. The examiner can normally be reached 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS L CARLON/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731